Detailed Action
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 20, 22, and 24, are rejected under 35 U.S.C. 112, 2nd paragraph, for failure to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 18 recites a spring to bias the control circuit. However, it is not clear what manner of biasing is being claimed (biased how? Mechanically? Electrically?) and how or why a spring would accomplish this purpose. Correction or clarification is required. Examination on the merits for this case is precluded for this office action.

Regarding claim 20, 22, and 24 appear to contain figure numbers. Correction or clarification is required. The language will be disregarded for this office action.

Claim 24 is additionally rejected as being unclear. The claim refers to ‘the hollow tube’. No hollow tube has been claimed in this claim or parent claim 1. Correction or clarification is required. Examination on the merits for this claim is precluded for this
office action.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-12, 17, and 20-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Johnson et al. (US 5,909,951) in
combination with Marshall (US 3,898,747).

Regarding claims 1, 11-12, Johnson discloses a dry-fire training device to be inserted into the barrel of a chamber, comprising an illuminator which emits a beam of visible light after receiving a command from a controller. See col. 1: 1-13.

Johnson discloses a micro-controller which activates the illuminator in response to actuation of the trigger (the trigger actuates the controller which actuates the illuminator). See col. 3: 28-40.

Johnson discloses a power source. See col. 1: 10-13.

Johnson does not disclose a second invisible beam. However, this concept is
established in the firearm training art as is disclosed by the training system of Marshall in col. 3: 15-30. It would have been obvious to one of ordinary skill in the art at the time of the invention to consider this concept in other systems in order to allow for coded signal transmission (claims 11-12).

Regarding claim 2, Johnson discloses various wavelengths in col. 3: 63-68. One of ordinary skill in the art would be capable of choosing various established signal wavelengths, as the result of this would be predictable - the chosen wavelength would be illuminated. The exact wavelength utilized would be a design alternative to one of ordinary skill in the art, as the concept is not dependent upon the precise wavelength and transmissions in these wavelengths are well-established and predicable.
Regarding claims 3-4, 17, Johnson does not explicitly disclose a laser diode or collimator. However, these devices are established with regard to optical systems, as is disclosed by Marshall in col. 3: 20-30. It would have been obvious to one of ordinary skill in the art at the time of the invention to consider such a device with the Johnson system in order to focus the light for narrow transmission.

Regarding claim 21, Johnson discloses a retaining pipe assembly. See fig. 1 and note the outer casing.

Regarding claims 20 and 22-23, Johnson discloses front and rear parts which are threadably detachable and secured within the barrel. See col. 2: 25-65.


Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over the
combination of Johnson et al. (US 5,909,951) in combination with Marshall (US
3,898,747) and also Sweat (US 5,488,795).




Claims 8-10, 13-14, and 16, are rejected under 35 U.S.C. 103(a) as being
unpatentable over the combination of Johnson et al. (US 5,909,951) in
combination with Marshall (US 3,898,747) and also Gurule et al. (8,690,575).

Regarding claims 8-10, 13-14, and 16, Johnson does not disclose simulated delays (magazine change, malfunction, etc.), or program based control of illumination times, programmed delays (i.e. magazine change, malfunctions, etc.), modes, etc., or the recording of performance history. However, these concepts are established as is disclosed by the system of Gurule in col. 6: 15-45. It would have been obvious to one of ordinary skill in the art to consider these concepts in other systems in order to improve the product in an established manner by allowing for controllable and diverse training.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over the
combination of Johnson et al. (US 5,909,951) in combination with Marshall (US
3,898,747) and also Kendir et al. (US 2007/0190495).

Regarding claim 15, Johnson does not disclose wherein the actuator operates as a toggle switch for changing modes, but this is an established concept as is disclosed by the system of Kendir in paragraph 0080. It would have been obvious to one of ordinary .

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over the
combination of Johnson et al. (US 5,909,951) in combination with Marshall (US
3,898,747) and also Dvorak (US 2012/0129136).

Regarding claim 19, Johnson does not disclose a pneumatic element. However, this concept is well established in the firearm training art, as is disclosed by the system of Dvorak in paragraph 0056. It would have been obvious to one of ordinary skill in the art at the time of the invention to consider the concept in the Johnson system in order to allow for simulated recoil.


Allowable Subject Matter
Claim 24 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest of the casing structure claimed in combination with the features of claim 1. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715